Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment and Request for Continued Examination (RCE) of 23 August 2022. Claims 41, 43-49 and 51-55 are pending and have been considered as follows. Claims 42 and 50 are cancelled. Claims 53-55 are new.
Response to Arguments
	Applicant’s amendments and/or arguments with respect to the rejection of claims 44-48, 51 and 52 under 35 USC 112(b) as set forth in the office action of 28 April 2022 have been considered and are persuasive. Therefore, the rejection of claims 44-48, 51 and 52 under 35 USC 112(b) as set forth in the office action of 28 April 2022 has been withdrawn.
Applicant’s amendments and/or arguments with respect to the rejection of claims 41-52 under 35 USC 101 as set forth in the office action of 28 April 2022 have been considered and are persuasive. Therefore, the rejection of claims 41-52 under 35 USC 101 as set forth in the office action of 28 April 2022 has been withdrawn.
Applicant’s amendments and/or arguments with respect to the rejection of claims 41-52 under 35 USC 103 as set forth in the office action of 28 April 2022 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
***The abstract of the disclosure is objected to because it is completely unrelated to the content/inventive concept of the claims.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 41, 51 and 52 are objected to because of the following informalities:  “the request” appears to be a typographical error and should be “the supplemental information request” to keep a consistent language throughout the claims.  Appropriate correction is required.

Claim 55 is objected to because of the following informalities:  “wherein the supplemental information further includes additional coordinates for the at least one feature of interest” appears to be a typographical error and should be “wherein the supplemental information .  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 43-49 and 51-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 41, 51 and 52 recite “the road segment”. There is insufficient antecedent basis for such limitations in the claims.

Claim 49 recites “the updated map”. There is insufficient antecedent basis for such limitation in the claim. Examiner notes that this might be due to a typographical error and such limitation should be amended to recite “the updated map information”.

Claim 53 is indefinite because of the recited limitation “wherein the feature coordinate information excludes the one or more images”. It is unclear, to the Examiner, what exactly Applicant means by the feature coordinate information excluding the one or more images.


Claims 43-48 and 54-55 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41, 43, 45, 46, 48, 49 and 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US20180188044A1) in view of Breed (US20150127239A1) in further view of Askeland (US10584971B1).
Regarding claim 41, Wheeler discloses a system for verifying and supplementing information received from a host vehicle (see at least Figure 1, Figure 4, abstract and [0170]-[0172]), the system comprising: a memory device storing a database (see at least Figure 1, Figure 4, [0034], [0063] and [0170]-[0172]); and at least one processing device (see at least [0063] and [0170]-[0172]) programmed to: receive, from the host vehicle, information (see at least [0038], [0052], [0081]-[0083], [0093], [0098] and [0100]); determine whether a variance exceeds an acceptable level (see at least [0080], [0085], [0093], [0097], [0107] and [0108]); transmit the supplemental information request to the first host vehicle (see at least Figure 15, [0080], [0097], [0136], [0139], [0148], [0150] and [0155]); receive the supplemental information acquired by the first host vehicle in response to the request (see at least Figure 15, [0080], [0097], [0136], [0139], [0148], [0150], [0151] and [0155]); update the map information based on the received supplemental information (see at least Figure 15, [0080], [0097], [0136], [0139], [0148], [0150], [0151] and [0155]); and transmit the updated map information to at least one second host vehicle, the at least one second host vehicle being configured to navigate the road segment based on the updated map information (see at least Figure 15, [0080], [0097], [0136], [0139], [0148], [0150], [0151] and [0155]). Wheeler further discloses feature coordinate information determined by the first host vehicle based on analysis of one or more images acquired by the first host vehicle from an environment of the first host vehicle, the feature coordinate information including coordinates for at least one feature of interest represented in the one or more images, the coordinates being extracted from the one or more images by the first host vehicle (see at least [0038], [0052], [0081]-[0083], [0093], [0098] and [0100]); the feature coordinate information being compared to map information associated with the first environment of the host vehicle, wherein the map information is stored in the database (see at least [0034], [0035], [0052], [0055], [0064], [0080], [0084], [0107] and [0154]); the variance between the feature coordinate information and the map information being determined based on the comparison (see at least [0052], [0079], [0085], [0093] and [0107]);.
Wheeler discloses that a change and/or anomaly associated with a map is based on the variance between the feature coordinate information and the map information exceeding the acceptable level (see at least [0034], [0035], [0052], [0055], [0064], [0080], [0084], [0085],[0093], [0097], [0107], [0108] and [0154]) and transmitting a supplemental information request to the host vehicle (see at least Figure 15, [0080], [0097], [0136], [0139], [0148], [0150] and [0155]); Wheeler does not however explicitly disclose when the variance exceeds the acceptable level, generate a supplemental information request including instructions for the first host vehicle to acquire supplemental information. However, such matter is suggested by Breed (see at least [0062] and [0064]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wheeler to incorporate the teachings of Breed which teaches when the variance exceeds the acceptable level, generate a supplemental information request including instructions for the first host vehicle to acquire supplemental information since they are both directed to updating map data and incorporation of the teachings of Breed would increase efficiency and reliability of the overall system (as discussed above Wheeler associates a change or anomaly associated with a map to when the variance exceeds the acceptable level).
Wheeler as modified by Breed does not explicitly disclose the system comprising: at least one processing device programmed to: receive, from the first host vehicle, the feature coordinate information determined by the first host vehicle; compare, at a server, the received feature coordinate information to map information associated with the environment of the first host vehicle and determine, based on the comparison, a variance between the received feature coordinate information and the map information. However, such matter is suggested by Askeland (see at least Col.2 line 59-Col.3 line 36; Col.5 lines 1-15, Col.5 lines 49-60, Col.13 lines 25-26, Col.13 lines 37-39 and Col.14 lines 1-8). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wheeler as modified by Breed to incorporate the teachings of Askeland which teaches the system comprising: at least one processing device programmed to: receive, from the first host vehicle, the feature coordinate information determined by the first host vehicle; compare, at a server, the received feature coordinate information to map information associated with the environment of the first host vehicle and determine, based on the comparison, a variance between the received feature coordinate information and the map information since they are all directed to updating map data and incorporation of the teachings of Askeland would increase accuracy and thereby increase reliability of the overall system.

Regarding claim 43, Wheeler as modified by Breed and Askeland discloses wherein the map information includes coordinates of one or more road features determined from information collected from a plurality of additional host vehicles (see at least Wheeler [0028], [0032], [0035], [0064] and [0083]-[0085]).

Regarding claim 45, Wheeler as modified by Breed and Askeland discloses wherein the supplemental information includes position information relative to at least one type of road feature (see at least Wheeler [0030], [0050], [0065], [0080], [0097], [0136], [0139], [0148], [0150], [0155] and [0156]).

Regarding claim 46, Wheeler as modified by Breed and Askeland discloses wherein the at least one type of road feature includes at least one of a recognized landmark, a lane marking, a road edge, a lane center, a curb location, a median location, or a road marking (see at least Wheeler [0030], [0050], [0065], [0080], [0097], [0136], [0139], [0148], [0150], [0155] and [0156]).

	Regarding claim 48, Wheeler as modified by Breed and Askeland discloses wherein transmitting the supplemental information request further includes transmitting the supplemental information request to at least one additional host vehicle, the supplemental information request further including a request for information from the at least one additional host vehicle (see at least Wheeler [0080], [0097], [0136], [0139], [0148] and [0150]).

Regarding claim 49, Wheeler as modified by Breed and Askeland discloses wherein transmitting the updated map includes transmitting information for updating a map stored by the at least one second host vehicle (see at least Wheeler [0037], [0048], [0079], [0109] and [0151]).

Regarding claim 51, Wheeler discloses a computer-implemented method for verifying and supplementing information received from a host vehicle, the method comprising (see at least Figure 1, Figure 4, [0034], [0063] and [0170]-[0172]). The rest of claim 51 is commensurate in scope with claim 41. See above for rejection of claim 41.

Regarding claim 52, Wheeler discloses a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, are configured to cause at least one processor to perform a method for verifying and supplementing information received from a host vehicle, the method comprising (see at least Figure 1, Figure 4, [0034], [0063] and [0170]-[0172]). The rest of claim 52 is commensurate in scope with claim 41. See above for rejection of claim 41.

Regarding claim 53, Wheeler as modified by Breed does not explicitly disclose wherein the feature coordinate information excludes the one or more images. However, such matter is suggested by Askeland (see at least Col.2 line 59-Col.3 line 36; Col.5 lines 1-15, Col.5 lines 49-60, Col.13 lines 25-26, Col.13 lines 37-39, Col.13 lines 56-64 and Col.14 lines 1-8). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wheeler as modified by Breed to incorporate the teachings of Askeland which teaches wherein the feature coordinate information excludes the one or more images since they are all directed to updating map data and incorporation of the teachings of Askeland would increase accuracy and thereby increase reliability of the overall system.

Regarding claim 54, Wheeler as modified by Breed and Askeland discloses wherein the feature coordinate information further includes information indicating a type of the at least one feature of interest represented in the one or more images (see at least Wheeler [0030], [0050], [0065], [0080], [0090], [0097], [0106], [0136], [0139], [0148], [0150], [0155] and [0156]).

Regarding claim 55, Wheeler as modified by Breed does not explicitly disclose wherein the supplemental information further includes additional coordinates for the at least one feature of interest. However, such matter is suggested by Askeland (see at least Col.2 line 59-Col.3 line 36; Col.5 lines 1-15, Col.5 lines 49-60, Col.13 lines 25-26, Col.13 lines 37-39, Col.13 lines 56-64, Col.14 lines 1-8 and Col.14 line 63-Col.15 line 34). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wheeler as modified by Breed to incorporate the teachings of Askeland which teaches wherein the supplemental information further includes additional coordinates for the at least one feature of interest since they are all directed to updating map data and incorporation of the teachings of Askeland would increase accuracy and thereby increase reliability of the overall system.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US20180188044A1) in view of Breed (US20150127239A1) in further view of Askeland (US10584971B1) in yet further view of Levinson (US9612123B1).
Regarding claim 44, Wheeler as modified by Breed and Askeland discloses wherein the supplemental information request further includes a request for the first host vehicle to send additional data associated with a camera onboard the first host vehicle (see at least Wheeler [0080], [0097], [0136], [0139], [0148], [0150], [0155] and [0156]) and including a requested data collection rate (see at least Wheeler [0136]).
Wheeler as modified by Breed and Askeland does not explicitly disclose for the request for the first host vehicle to include to increase the data collection rate. However, such matter is suggested by Levinson (see at least Col.41 lines 34-67). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wheeler as modified by Breed and Askeland to incorporate the teachings of Levinson which teaches the concept of increasing the data collection rate when the variance exceeds the acceptable level since they are all directed to updating map data and incorporation of the teachings of Levinson would increase accuracy and thereby increase safety and reliability of the overall system.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US20180188044A1) in view of Breed (US20150127239A1) in further view of Askeland (US10584971B1) in yet further view of Noriaki (JP2008256621A) (translation attached).
Regarding claim 47, Wheeler as modified by Breed and Askeland discloses wherein the at least one processing device is further programmed to transmit to the first host vehicle information about a map stored by the first host vehicle (see at least Wheeler Figure 15, [0037], [0048], [0079], [0080], [0097], [0109], [0136], [0139], [0148], [0150], [0151], [0155] and [0175]).
Wheeler as modified by Breed and Askeland does not explicitly disclose the information about the map stored by the first host vehicle including a warning about an accuracy of the map stored by the first host vehicle. However, such matter is suggested by Noriaki (see at least [0034]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Wheeler as modified by Breed and Askeland to incorporate the teachings of Noriaki which teaches the information about the map stored by the first host vehicle including a warning about an accuracy of the map stored by the first host vehicle since they are all directed to using map data for vehicle(s) and incorporation of the teachings of Noriaki would increase user comfort for when vehicles include drivers and increase safety as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667     

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667